Parker, C. J. (concurring in part)
— I concur in the result reached in the foregoing opinion, because of the fact that the court, in suspending sentence, did not, in connection with its order of suspension, place the defendant “under the charge of a parol or peace officer during the term of such suspension,” as required by the statute. Had this been done and the defendant so held under restraint, I would be strongly inclined to hold that whatever time he was so held under restraint would be to his credit upon the whole time for which he was adjudged to serve as a punishment, and that if he were so held under restraint during the whole time for which he was adjudged to serve as a punishment, he would have then paid the full penalty of the judgment. I do not now want to give my assent to a view contrary to this, as I fear I might be doing by unqualifiedly concurring in the foregoing opinion.